Citation Nr: 1759587	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for left knee medial meniscectomy based on instability, and a rating in excess of 10 percent for left knee medial meniscectomy based on limitation of motion.

2. Entitlement to an increased rating in excess of 10 percent for right knee chronic muscle strain.

3. Entitlement to an increased rating in excess of 10 percent for right hip chronic muscle strain.

4. Entitlement to an increased rating in excess of 10 percent for left hip chronic muscle strain prior to March 23, 2013, and in excess of 20 percent thereafter. 

5. Entitlement to an increased rating in excess of 10 percent for a low back strain prior to July 29, 2009, and in excess of 20 percent thereafter.

6. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), prior to October 23, 2013, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1979 to December 1980.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from May 2010 and July 2015 rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.
 
This case was previously before the Board in April 2015. At that time, the Board remanded the claims for further development.

The RO granted the Veteran a TDIU, effective October 23, 2013. The Veteran contends he has been unemployable prior to October 23, 2013; thus, the Board has reframed the issue of a TDIU as noted above.

The issue of entitlements to increased ratings for right knee, right hip, low back, and left knee disabilities, and a TDIU prior to March 23, 2013, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

After March 23, 2013, the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

After March 23, 2013, the criteria for entitlement to a TDIU are satisfied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). If the schedular requirements are not met, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993). A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).
The Veteran contends he is entitled to a TDIU due solely to his service-connected disabilities. First, as of March 23, 2013, the Veteran met the schedular requirements of 38 C.F.R. § 4.16(a). The Board notes that the period on appeal extends prior to March 23, 2013, but that the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a), and the procedural requirements of 38 C.F.R. § 4.16(b) have not been met. Thus, the issue of a TDIU prior to March 23, 2013, is discussed in the remand portion of this decision. 

Second, after March 23, 2013, the Board finds that the Veteran's service-connected disabilities are the cause of his inability to secure or follow substantially gainful employment. In that regard, the Veteran has stated that he has difficulty with prolonged walking, standing, sitting, squatting, kneeling, twisting, bending, climbing, and crawling, which prevent him from working. The Veteran indicated that he retired in 2002.  

In January 2014, the Veteran was afforded a VA examination for aid and attendance or housebound. At this time, the Veteran reported he generally stayed inside, and could drive short distances twice a week. He reported he used an electric cart, prosthetic left leg, walker, walking cane, and multiple assistive devices at home. The examiner noted that the Veteran can ambulate, but not safely, and that he needed assistance bathing, dressing, assistance with undergarments, and wrapping his leg. It was noted the Veteran had an unsteady gait and could ambulate with difficulty for very short distances, and only within the home when without the assistance of another person. The examiner opined that the Veteran's amputation impacted his ability to work, which was caused from a motor vehicle accident in 2008. It was noted that the amputation was unrelated to his service-connected left knee. 

In June 2015, the Veteran was afforded a VA examination. At that time, he reported he was unemployed and had been unemployed since 2002, when he owned his own business. The examiner opined that the Veteran had significant difficulties in performing prolonged weight-bearing, lifting, bending, twisting, squatting, kneeling, climbing, and crawling, as a result of his service-connected disabilities. Further, the examiner determined that the Veteran would be precluded from following or maintaining substantially gainful employment as a result of his service connected bilateral hip, bilateral knee, and low back condition, as his disabilities precluded him from any activity or occupational duty above a sedentary level. In contrast, during the June 2015 VA examinations, the examiners noted that the Veteran's hip, low back, and bilateral knee disabilities do not impact his ability to perform any type of occupational task or employment. The Board notes that the Veteran reported a constant use of a wheelchair, and a regular use of a cane as assistive devices as a normal mode of locomotion. 

Thus, upon consideration of the foregoing, the Board finds that the evidence both for and against the claim of whether the Veteran's claim for a TDIU is in relative equipoise. Consequently, resolving doubt in the Veteran's favor, the Board finds that a TDIU, after March 23, 2013, is warranted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a TDIU, after March 23, 2013, is granted.  


REMAND

Regarding the Veteran's service-connected disabilities remaining on appeal, VA examinations were last conducted in June, 2015, over two years ago. Unfortunately, subsequent to that examination, the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include "range of motion testing" for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59 (2016)).

The June 2015 VA examinations are insufficient on the Veteran's pain regarding weight-bearing and nonweight-bearing motion as required by Correia, although the exams do note that the Veteran experiences pain with weight-bearing. Therefore, in light of the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing for pain with weight-bearing, if possible. See Correia, 28 Vet. App. at 170. 

Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2. Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim currently on appeal.

Here, the Board finds that there is evidence of record that suggests that the Veteran was unemployable during the appeal period.  In this regard, the Board notes that the Veteran was unemployed during the above appeal period.  Additionally, the Veteran stated that he was unable to work due to his service-connected disabilities of his knees, hips, and back. 
 
Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knees, bilateral hip, and low back strain disabilities. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file 

The AOJ should also obtain any outstanding VA treatment records.  

 2. Schedule the Veteran for a VA examination to address the claim of entitlement to an increased rating for bilateral knees, bilateral hip, and low back strain disabilities. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported. 

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disabilities under the Schedule for Rating Disabilities.

The examiner should provide the range of motion in degrees for the Veteran's disabilities. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 
The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral knees, bilateral hip, and low back strain disabilities, in the final report of the evaluation, including, specifically, the effect of the Veteran's bilateral knees, bilateral hip, and low back strain disabilities on his employability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


